200 F.2d 559
53-1 USTC  P 9227
Roy A. H. KNISELY, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 11666.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1952.

Roy H. Lambert, Toledo, Ohio, Harry Peterson, Minneapolis, Minn., and Thomas V. Sullivan, Chicago, Ill., for appellant.
Gerald P. Openlander, Asst. U.S. Atty., Toledo, Ohio for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel in open court, and it appearing that the case presents solely questions of fact, and it appearing that the verdict of the jury and judgment of the court are sustained by the evidence, and there appearing no reversible error in the charge of the court or the conduct of counsel for the government, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.